Case 1:18-cv-23633-KMW Document 31 Entered on FLSD Docket 12/02/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-cv-23633-KMW

  TERRY E. SEARS,

        Plaintiff,

  vs.

  MICHAEL A. BAKER, et al.,

        Defendants.
                             /

                                          ORDER

        THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 23) on Plaintiff’s amended complaint filed pursuant to 42 U.S.C.

  § 1983. Plaintiff filed objections to the Report. (DE 26.) Upon an independent review of

  the Report, the objections, the record, and applicable case law, it is ORDERED AND

  ADJUDGED as follows:

        1. The conclusions in the Report (DE 23) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s First Amendment retaliation claim shall PROCEED against all

            Defendants.

        3. Plaintiff’s Eighth Amendment claim for failure to protect shall PROCEED

            against Townsend, Marino, and Upshaw. The claim is DISMISSED WITHOUT

            PREJUDICE against Baker.

        4. Plaintiff’s Fourteenth Amendment claims for failure to return stolen property and

            failure to call witnesses are DISMISSED WITHOUT PREJUDICE as to all

            Defendants.
Case 1:18-cv-23633-KMW Document 31 Entered on FLSD Docket 12/02/2020 Page 2 of 2




          5. Plaintiff’s Fourteenth Amendment Equal Protection Claim is DISMISSED

             WITHOUT PREJUDICE as to all Defendants.

          6. Plaintiff’s Eighth Amendment claim for deliberate indifference to medical needs

             is DISMISSED WITHOUT PREJUDICE as to all Defendants.

          7. Plaintiff’s supervisory liability claims are DISMISSED WITHOUT PREJUDICE.

          8. Plaintiff’s motion for extension to serve Defendants (DE 29) is GRANTED.

             Pursuant to FRCP Rule 4(m), Plaintiff must serve Defendants with the

             summons and the Amended Complaint and file proper proof of service within

             90 days of the date of this order, March 2, 2021. Failure to timely serve

             Defendants may result in the dismissal of the case without prejudice.

          DONE AND ORDERED in Chambers in Miami, Florida, this 2nd day of December,

  2020.




  CC:
  Terry Eugene Sears
  B-083117
  Martin Correctional Institution
  Inmate Mail / Parcels
  1150 SW Allapattah Road
  Indiantown, FL 34956




                                              2
